Title: James Madison to Levi Woodbury, 30 December 1826
From: Madison, James
To: Woodbury, Levi


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Decr. 30. 1826
                            
                        
                        I have recd. Sir, under your cover the speech you delivered in the Senate of the U.S. 11th. of Apl. last, on
                            the Judiciary Bill. Without undertaking to weigh & compare the considerations urged on different sides of the
                            subject, I may safely say that you maintained that which you expressed with an ability & form which did justice
                            to it. With my thanks for your polite attention, and  apology for a delay of them, wch could not be avoided, I tender
                            you Sir, the expression of my great consideration & respect
                        
                            
                                
                            
                        
                    